Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 1 of 24




              EXHIBIT
                 B
         Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 2 of 24

                                  SEGAL ROITMAN, LLP
DONALD J. SIEGEL                       COUNSELORS AT LAW                    ROBERT M. SEGAL (1915-1999)
PAUL F. KELLY                          33 HARRISON AVENUE                 HAROLD B. ROITMAN (1913-2011)
IRA SILLS                                 SEVENTH FLOOR
KATHRYN S. SHEA                    BOSTON, MASSACHUSETTS 02111
ELIZABETH ARIENTI SLOANE                www.segalroitman.com         JOSEPH P. MCKENNA, JR., OF COUNSEL
NICOLE HORBERG DECTER*                                                                  _______
JAMES A.W. SHAW**
JOCELYN B. JONES                                                            *Also admitted to the
NATHANIEL P. GOLDSTEIN*                                                      New York Bar
NANCY J. SMITH                                                             **Also admitted to the
JASPER GRONER                                                                New Hampshire Bar
PAIGE W. MCKISSOCK
SASHA N. GILLIN
SOPHIE C. ESQUIER
RYAN MCGOVERN QUINN



                                                      November 27, 2020


E-FILED
Tania Taveras, Administrative Assistant
Mass. Commission Against Discrimination
One Ashburton Place, Sixth Floor
Boston, MA 02108
bospositionstmts@mass.gov


         Re:      Ginamarie Alongi and Rosemarie Alongi v. Int’l Union of Operating
                  Engineers Local 4 Fringe Benefit Funds, et al
                        MCAD Docket No. 20BEM01708 (G. Alongi)
                        EEOC Charge No. 16C-2020-01968 (G. Alongi)
                        MCAD Docket No. 20BEM01709 (R. Alongi)
                        EEOC Charge No. 16C-20-01969 (R. Alongi)


Dear Ms. Taveras:

    I.         Introduction

       The following Position Statement is filed in response to the joint complaint of
discrimination and retaliation filed by Gina Alongi and Rosemarie Alongi against their former
employer. They allege sexual harassment, retaliation, disability discrimination and associational
discrimination.

       To be frank, the Complaint is puzzling. The allegations of sexual harassment occurred
more than two years before the charge was filed and are obviously time barred. As to the
terminations, Gina Alongi was the top executive of an organization that provides health, pension,
and annuity benefits to workers in the construction industry, and she was terminated for gross
breaches of fiduciary duty, some of which constitute potential criminal violations under federal
law. Rosemarie Alongi was an IT manager who was terminated for gross negligence after her
mistakes facilitated a devastating and expensive ransomware attack on the employer.
         Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 3 of 24

                                                                                    Page 2 of 21



        The grounds for discharge are well documented, and their discharges had nothing to do
whatsoever with discrimination or retaliation. Indeed, a subsequent review by a national legal
expert on the management of such funds concluded that the employer had no choice but to
terminate Gina’s employment.

        The Commission should find no probable cause and dismiss these charges in their
entirety.

   II.      Factual Background

         A. Parties and Organizational Background

         Local 4 of the International Union of Operating Engineers (“Local 4” or “the Union”) is a
labor union that negotiates collective bargaining agreements with dozens of employers in
Massachusetts who employ workers that operate heavy equipment such as cranes and bulldozers.
It is based in Medway, Mass. (Local 4 is not a party to this case, but its role is material to
understanding the relationships of the parties in the case.)

        Because Local 4 members often work for several employers throughout the year,
individual employers do not directly provide health, pension and other benefits. Instead, a
collective bargaining agreement signed by dozens of employers requires each employer to
contribute a certain amount of money per hour worked by their employees to several trust funds,
which are then used to provide benefits to Local 4 members. The trust funds are Health &
Welfare Fund (providing health benefits); Pension Fund (providing pension benefits); Annuity
and Savings Fund (providing an annuity benefit); and Apprenticeship and Training (used to
operate an apprenticeship training program). Employers contribute to an additional fund called
the Labor Management Cooperation Trust Fund, which uses the money received to advance the
industry competitiveness of union employers.

         Each of these trust funds is a separate and distinct legal entity from the Union, and from
each other. Each trust fund is governed by a board of trustees that is composed of equal numbers
of representatives appointed by Local 4 and by the respective Employer Associations. Each
trustee has an equal vote. See generally 29 U.S.C. § 186 (“Taft-Hartley Act”). The trust funds are
strictly governed by federal law, specifically the Employee Retirement Income Security Act
(ERISA), 29 U.S.C. s. 1101 et seq., the Internal Revenue Code, 26 U.S.C. s. 401 et seq., and the
regulations and guidelines of the U.S. Dept. of Labor (“DOL”) and the Internal Revenue Service
(IRS). Under federal law, the Funds and their Administrator have a fiduciary duty to act “solely
in the interest of the participants and beneficiaries and for the exclusive purpose of: (i) providing
benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of
administering the plan.” 28. U.S.C. § 1104(a). As such, a fiduciary “shall not (1) deal with the
assets of the plan in his own interest or for his own account, (2) in his individual or in any other
capacity act in any transaction involving the plan on behalf of a party (or represent a party)
whose interests are adverse to the interests of the plan or the interests of its participants or
beneficiaries, or (3) receive any consideration for his own personal account from any party
dealing with such plan in connection with a transaction involving the assets of the plan.” 29
U.S.C. § 1106(b). If the trust funds or its fiduciaries breach these obligations, this can imperil
their tax-exempt status. The Funds are periodically audited by both the DOL and the IRS.


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 4 of 24

                                                                                  Page 3 of 21



        Respondent William McLaughlin is the Business Manager of the Local 4 union. The
position of Business Manager is the top leadership position within the Union. When former
Local 4 Business Manager Lou Rasetta retired in July 2017, Mr. McLaughlin was elected as the
new business manager by the Union’s executive board (a vote that was ratified by the
membership at large). Mr. McLaughlin was re-elected to a full three-year term directly by the
membership at large in August 2018. As Business Manager, Mr. McLaughlin automatically
serves on each of the Funds’ Boards of Trustees as Chairman. However, because each trustee has
equal voting power, Mr. McLaughlin is without authority to take any unilateral action.

        The Health & Welfare, Pension, Annuity and Savings, and Labor Management
Cooperation Trust Funds are administered at an office inside the building owned by Local 4 in
Medway, Mass. These four founds use the same Administrator to oversee and manage their
operations. They are often referred to as “the Funds.” The Apprenticeship and Training Fund is
run by a Coordinator at a separate site, but receives some administrative services from
employees of the Funds; for example, the Funds receive apprenticeship benefit contributions
from employers along with the other contributions and then remits the apprenticeship program’s
share to the apprenticeship program.

        The Funds pay for common expenses through an Administrative Services Sharing
Agreement (“ASSA”), which requires that all Funds Office employees keep track of the time
they spend on their work for each of the Funds. An independent auditor annually calculates the
proper allocation of common expenses among the Funds according to these time sheets
(hereinafter referred to as “DOL time sheets”). All Funds Office employees are required to track
their time so that each Fund pays only its share of Funds Office expenses and is not burdened
with the expenses of other Funds and pay only those expenses that are both “reasonable and
necessary” for that Fund. Failure to keep DOL time sheets would violate federal law, DOL
regulations, and the ASSA, and would also constitute a breach of the Funds’ fiduciary duties. A
copy of the ASSA in effect during the events alleged in the Complaint is attached hereto as
Exhibit A.

        Complainant Gina Alongi was the administrator of the Health & Welfare, Pension, and
Annuity and Savings Funds from 1996 until 2020. Until 2020, her performance was generally
acceptable to the Trustees, but her record was not unblemished. For example, in the 2012-2014
time period, she was found to have operated the Pension Fund in a manner inconsistent with plan
provisions, failing to send out notices to certain participants, which ultimately caused the IRS to
require the Fund to pay millions of dollars to pensioners who had not received the proper notices.
For another example, a DOL audit that concluded in 2004 took issue with many of Ms. Alongi’s
expenses and required her to return money to the Funds that she had spent unlawfully. Ms.
Alongi was technically an employee of the Health & Welfare Fund, though the cost of
employing her was subsidized by the other trust funds as described above through the ASSA.




                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 5 of 24

                                                                                 Page 4 of 21

       Complainant Rosemarie Alongi is Gina’s1 twin sister and was employed by the Funds
from 2005 to 2020 in information technology roles until her employment was terminated for
gross negligence.

       B. Gina and Rosemarie Alongi Were Terminated For Gross Misconduct and
          Performance Failures

        In summary, the Covid-19 pandemic forced employees to begin working from home.
This required some additional recordkeeping for employees, and it quickly disclosed several
substantial management failures by Gina Alongi that rose to the level of illegal breaches of
fiduciary duty.

        During this period, the employer also suffered a ransomware attack, which a professional
forensic response revealed would have been likely prevented had Gina adequately supervised her
twin sister, Rosemarie, who had taken grossly negligent actions that likely allowed the
ransomware attack to succeed.

        For example, it was discovered that Gina had falsified records of the Funds by using
identical time allocations year after year regardless of the actual time she spent working for the
Funds. She worked a second job while on the clock for the Funds, thus accepting her employer’s
salary while working for another organization. She failed to provide necessary oversight of the
IT department, which resulted in a dramatic cyber security ransomware attack that risked
exposing confidential data of the Funds’ participants and rendered the Funds’ data unusable for a
month. Gina mismanaged Fund expenses. Gina failed to serve the Board of Trustees in a
transparent manner, providing them with neither full financial disclosure nor all the information
they needed to make informed decisions. These were not the only serious failures discovered by
the Trustees that resulted in Gina’s termination as administrator.

    1. The Trustees learned that Gina worked a second job while on the clock for the Funds

        At the onset of the Covid-19 pandemic, the Funds’ employees started working from
home, including Gina. After the office reopened according to the Governor’s guidance, certain
employees, including Gina, were allowed to continue to work from home on an either full- or
part-time basis. Those employees were asked to submit weekly summaries of their work so the
Funds could demonstrate to the DOL that they were acting with prudence and due diligence as
required under ERISA and not wasting plan assets.

        The work summaries Gina prepared of her own work disclosed that she was performing
work on behalf of the Mass. Coalition of Taft Hartley Funds (“Coalition”). The Coalition is a
group of regional trust funds that, like the Local 4 Funds, provide health and welfare benefits
through multiemployer benefit plans. Ostensibly, the Coalition allows plan professionals to share
ideas and concerns for the benefit of their respective organizations, although it also includes a
number of golf and holiday outings sponsored by vendors seeking to do business with the
various Funds.
1
 The Employer here uses the convention of first names for the complainants, as was used in their
Complaint itself. This is meant for clarity and readability and is not intended to convey any
disrespect.


                              TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 6 of 24

                                                                                   Page 5 of 21



        Gina holds the title of Executive Director of the Coalition. In 2018, the Coalition reported
to the IRS that Gina was paid $42,000 to work 10 hours per week. Attached as Exhibit B is the
From 990 that the Coalition filed with the IRS in 2019, covering the period of 2018. (This is the
most recent document available.) In 2017, she was paid $40,000 for 10 hours of work, and in
2016 was paid $36,600 for 10 hours per week. See Exs. C and D (Form 990s for the two years
prior.) However, while she was employed by the Funds, she was required to perform Coalition
work on her own time. It would be wholly inappropriate, and indeed illegal, for Gina to accept
her Funds’ salary in order to perform work for the Coalition. 29 U.S.C. § 1106(b).

        Upon seeing Gina’s reference to the Coalition on her work summaries, further inquiry
showed that Gina spent significant amounts of time on Coalition work or talking to Coalition
members, particularly in the weeks leading up to Coalition networking events. It was also
learned that Gina had directed Funds staff to perform work on behalf of the Coalition. Other than
Gina, the Coalition does not employ any of the Funds staff. Gina required her assistant
administrator and other clerical staff do the Coalition’s event planning, the Funds’ bookkeeper to
perform the Coalition’s accounting, and her sister Rosemarie to maintain the Coalition’s website.
This work was entirely or largely performed during the Funds’ workday and while being paid by
the Funds. The only payment from the Coalition to the Funds was a $400 annual rent payment.
After Gina’s termination, the scope of the work diverted to the Coalition came into full focus: 30
boxes of Coalition papers were found in the Funds Office, requiring a moving truck to return
them to the Coalition.

   2. Gina attempted to spend $30,000 in plan assets on the Coalition

        In March 2020, Gina attempted to divert $30,000 of plan assets toward a Coalition event.
The Funds had received the $30,000 as a “wellness credit” from Blue Cross Blue Shield, which
was intended for the use of the Health & Welfare Fund and its participants. However, Gina had
attempted to spend this credit to defray the cost of tables for vendors that had been invited to a
Coalition event. Gina never informed the Trustees, nor did she seek Trustee approval.
Fortunately, due to the Covid-19 pandemic, the event was cancelled, and the scheduled payment
was not finalized.

   3. Gina failed to keep time records in violation of the law and the ASSA

        After Gina’s work summaries disclosed substantial work for the Coalition, a review of
Gina’s DOL time sheets was undertaken to see if it could be determined how much time she had
spent on Coalition work. It turned out that Gina had failed to keep DOL time sheets, in violation
of DOL requirements and the Funds’ ASSA. As explained in more detail above, the DOL time
sheets are used to allow auditors to make an annual allocation of salary and other expenses
between the various trust funds. However, it was discovered that Gina had used the exact same
numbers year after year, even though these numbers would obviously change yearly. Indeed, the
only time that Gina’s reported time varied was in 2014, a year in which the Funds outsourced the
processing of health claims and thus she lowered the amount of time she claimed to work on
behalf of the Health & Welfare Fund. This static reporting of hours was false, and it violated the




                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 7 of 24

                                                                                    Page 6 of 21

ASSA and DOL rules, with the result being that some trust funds paid too much, others too little,
for their share of Gina’s salary and benefits.2

       In her Complaint, Gina maintains that the work-from-home summaries were something
new. She states that “No such requirement had ever been imposed on Gina prior to that time.”
Compl., ¶ 47. Although the work-from-home summaries were new insofar as Covid-19 was new,
Gina had always been required to keep DOL time sheets. As with all Funds Office employees,
this was her fiduciary obligation under ERISA and under the ASSA, a serious obligation that she
breached.

    4. Gina falsified records as to the Trustees’ review of expenses

         Under federal law, the trustees of the various trust funds must determine that all expenses
of the funds are reasonable and necessary. 29 U.S.C. § 1104(a) (“a fiduciary shall discharge his
duties with respect to a plan solely in the interest of the participants and beneficiaries and--
(A) for the exclusive purpose of: (i) providing benefits to participants and their beneficiaries; and
(ii) defraying reasonable expenses of administering the plan”). However, further inquiry showed
that Gina had been failing to provide the various trustees with check registers that showed the
expenses of each Fund, which therefore prevented the trustees from fulfilling their statutory duty.

        Gina prepared the agendas for each of the various trustee meetings, and these agendas
indicated that she was providing the check registers. In 2012, Kathryn Shea, counsel to the Fund,
asked Gina about why there were no check registers included in the packet supplied to Attorney
Shea with the agenda. Gina replied that she did not provide the registers to counsel, only to the
Trustees. However, it later turned out that that was not true (meaning the agendas themselves
were inaccurate). Trustees were not in fact given check registers, only a summary of expenses by
general category that hid the specific expenses paid by each Fund. Her subordinates were aware
of the omission but were unable to countermand Gina.

        This was not a minor or technical failure. For example, when Gina personally received
the Cushing-Gavin Boyle award in 2015 (see compl., ¶ 13), Gina personally charged the Health
& Welfare Fund the cost of a hotel room for one night at the Ritz Carlton in Boston for herself,
her niece and Mr. Rasetta (then business manager of Local 4). Had Gina disclosed these
expenses to the trustees, the trustees undoubtedly would not have found them “reasonable and
necessary” to the Plan’s operation, and therefore should have, and likely would have, required
Gina to pay back this money to the Fund.3

    5. Gina misled Fund Trustees about how to handle a participant’s medical emergency

        Participants in the Funds’ health care plan earn eligibility by working a certain number of
hours in a year. During the Covid-19 pandemic, a business agent for the Union (Chris Fogarty)
was contacted by a plan participant whose daughter needed surgery. This member contacted Mr.
2
  In 2020, Gina’s annual salary was $248,745; her benefits cost $57,540 per year; and her annual
vehicle cost was $24,515. Those costs were required to be accurately apportioned among the
various Funds.
3
  Ironically, Mr. McLaughlin won the exact same award in 2014. He did not charge or attempt to
charge any of the trust funds the cost of any expenses related to this award.


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 8 of 24

                                                                                  Page 7 of 21

Fogarty because, although he had met the minimum hours requirement for benefit eligibility, his
daughter needed the surgery five days before the eligibility would kick in. In other words,
although this member had worked enough hours to be eligible, a fluke of timing meant his
daughter’s surgery would not be covered.

        Mr. Fogarty brought the member’s concern to the attention of Attorney Gregory Geiman,
the Funds’ Associate Administrator and In-House Counsel. Attorney Geiman had been with the
Funds’ Office since 2010 and worked under Gina’s supervision, direction, and control. Attorney
Geiman discussed possible solutions with Gina and Elizabeth Sloane, counsel to the Health &
Welfare Fund. The Trustees were in favor of making a plan amendment without cost to the
member because the member had already worked the necessary number of hours. Gina was
adamant that the worker would have to make some kind of financial payment to the Health Fund
before his daughter’s surgery could be covered. Gina misled the Trustees into believing that this
payment was legally required, and the Trustees approved a plan amendment requiring a payment.
Fortunately, upon further inquiry, the Trustees learned that Gina had misled them, and they took
a second vote to amend the Plan, which allowed the worker and his daughter to receive the health
benefits he had already worked enough hours to have earned without additional cost.

        The fact that Gina had withheld information and misled the Trustees, denying them the
chance to explore all available options, showed poor judgment and a misunderstanding of her
role as Administrator. The Administrator’s job is to manage day-to-day operations and provide
recommendations when requested. It is the Trustees who are charged by federal law with making
plan amendment decisions.

   6. Gina abdicated her supervisory responsibilities over the IT Department resulting in a
      ransomware cyberattack; Rosemarie was grossly negligent in managing the IT
      department

       On May 25, 2020, the Funds learned they were the victim of a ransomware cyberattack.
This required the Funds to hire outside cyber security professionals and counsel. The attack
rendered inaccessible the Funds’ data, including data about plan participants, and required the
Funds to pay a ransom to a German crime conglomerate in order to regain access to the data. The
Funds’ backups were useless due to the poor design of the network. Gina’s twin sister,
complainant Rosemarie Alongi, was in charge of IT for the Funds. The breach also required
Rosemarie’s assistant to rebuild the Funds’ network.

       In the meantime, the Funds’ operations were essentially shut down and some employees
were forced to find cumbersome workarounds to perform basic tasks; other employees were
unable to work at all.

        A thorough review ensued, and it showed that Gina had failed to effectively oversee the
Funds’ critical IT infrastructure. As background, Gina had hired Rosemarie as the Funds’
security officer in 2005. In 2019, Gina promoted Rosemarie to be the manager of the Funds’ IT
department. Shortly thereafter, a rift developed between the sisters, and they stopped speaking to
each other. This continued until after the Covid-19 shutdown and was not known to the Trustees.
In effect, Gina provided little to no supervision of the IT department.




                              TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 9 of 24

                                                                                  Page 8 of 21

        In 2018, the Trustees had purchased a cyber security monitoring service called Rapid7,
which monitored all the Funds’ network endpoints (servers, desktops, remote laptops). In early
2020, without any disclosure to or approval by the Trustees, Rosemarie changed the Funds’
monitoring service from Rapid7 to Managed Engine, a less robust service that focused on the
firewall but not the endpoints.

        Managed Engine did not detect the bad actor that had entered the system in April 2020
via one of the endpoints and disabled malware protection. Indeed, this was not discovered by
Managed Engine even after the ransom demand on May 23, 2020. As to Gina, she was either
aware of Rosemarie’s unauthorized and irresponsible decision and took no action to stop it
(perhaps because she was not on speaking terms with her sister and supervisee), or else she was
not paying close enough attention. Either way, this was dereliction of duty by Gina. The Health,
Pension, and Annuity Funds together have over $1.3 billion in plan assets and consequently need
robust protection and monitoring at every level.

        During the Covid-19 shutdown, the Funds’ office staff worked remotely using Funds
laptops and other Funds equipment. Rosemarie set up employees’ remote access using only
single factor authentication, which is vulnerable to hacking by brute force attack and other
means. The Funds’ outside cyber security experts explained that multifactor authentication is the
expected standard of care for an organization like the Funds, and had Rosemarie employed this
standard of care, the ransomware attack would likely have been prevented. The Funds also
learned that the Rapid7 endpoint monitoring that the Trustees had previously approved also
likely would have prevented the attack.

        The ransomware attack also disclosed that certain public folders contained Excel
spreadsheets, some decades old, that were kept in these public folders although they contained
private confidential information about thousands of plan participants such as name, birthdate,
social security number, and address. Needless to say, Rosemarie should not have kept such
confidential information in public folders. The cyber security experts were able to determine that
the Excel program had not been opened by the bad actor (though the bad actor could have done
so), so wholesale notifications to plan participants were avoided.

        Gina and Rosemarie had previously been given the responsibility for putting in place a
disaster recovery protocol, and they did so at considerable expense, but they carelessly used the
identical password for disaster recovery, so it was encrypted along with all the other files.4

        Although the cyber security experts were able to determine there was no breach requiring
notification to the government or the plan participants, the Funds’ computer system and files
were rendered unavailable for about four weeks. This caused enormous disruption to the Funds
operations. For example, employers could no longer send in electronic reports showing their
contributions to the Funds, and data could only be obtained by telephoning a third-party vendor.



4
  This public folder problem and the disaster recovery failure were not discussed by the Trustees
in their July 21 meeting at which they terminated Gina’s employment, but they formed part of
the basis for the later decision to terminate Rosemarie’s employment. That decision was made by
Mr. Geiman, who would replace Gina after she was fired.


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
          Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 10 of 24

                                                                                  Page 9 of 21

        Because the cyber security attack was sensitive and the facts surrounding the attack were
not yet known, all Funds employees and counsel were instructed to hold information about the
attack in the strictest confidence. Certain Funds employees were not even told of the attack until
August 2020 due to the sensitive and evolving nature of the problem. On or about May 29, 2020,
in a conference call with the special counsel, forensic experts, Funds staff and Funds counsel,
Gina said she had a “confession” to make and admitted that she had improperly disclosed the
ransomware attack to a third party. Then, on or about July 21, 2020, Gina made yet another
unauthorized (and apparently inaccurate) disclosure of the cyber security event which she termed
a “breach,” an inaccurate and potentially harmful characterization.

      7. The Trustees of the Funds terminate Gina’s employment

       After learning of the myriad fiduciary breaches by Gina, the Boards of Trustees had no
choice but to terminate her as Administrator. The boards of trustees of the Health & Welfare
Fund, Pension Fund, and Annuity and Savings Fund met on July 21, 2020 to review Gina’s work
performance. They reviewed in detail the gross neglect and malfeasance described above. All
three Boards of Trustees voted unanimously to terminate Gina as their administrator and to
appoint Attorney Geiman as the new administrator. As a result, Gina’s employment by the
Health Fund was terminated. Attached as Exhibits E, F and G are the minutes of the various trust
funds.

        Below is a list of the Trustees who voted to terminate Gina Alongi as Administrator.
Some Trustees served on multiple Boards. Mr. McLaughlin served on all three Boards because
he is the Business Manager of Local 4. In total, nine separate Trustees concurred in the decision.
Of those nine, five had been appointed by the Union, and four by Employer Associations. All six
Trustees of the Health Fund were present and voted unanimously to terminate Gina’s
employment and position as Administrator. All five Trustees of the Pension and Annuity Funds
were present and voted unanimously to terminate Gina as Administrator. A sixth Trustee of the
Pension and Annuity Funds had not yet been appointed. The two Management Trustees of the
Pension and Annuity Funds (Trustees Foley and Marr) voted their full complement of votes, that
is, one-half of the voting power of the Board, to terminate Gina’s position as administrator. 5

                            Health & Welfare         Pension                Annuity & Savings
    William McLaughlin      X                        X                      X
    (union)
    David Fantini (union)   X
    Paul Diminico           X
    (union)
    James Reger             X
    (management)
    Angelo Colasante        X
    (management)



5
 At the time of this decision, none of the management-appointed trustees were aware of the
events of May 2018 alleged in the Complaint and discussed below, nor were they aware of any
complaints about sexual harassment.


                                TEL: (617) 742-0208 · FAX: (617) 742-2187
          Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 11 of 24

                                                                                  Page 10 of 21


    David Marr, Jr.        X                         X                      X
    (management)
    David Shea (union)                               X                      X
    Christopher Fogarty                              X                      X
    (union)
    Michael Foley                                    X                      X
    (management)


      8. The Trustees’ Fiduciary Responsibility to Terminate Their Administrator

        One of the country’s most renowned experts on the ERISA fiduciary duties of Trustees
and Administrators, Attorney Joyce Mader, has reviewed the minutes of the July 21, 2020
meeting of the Boards of Trustees. The Trustees had asked her to evaluate the severity of the
failures of Gina Alongi. Her opinion and credentials are attached hereto as Exhibit H.

        In summary, Attorney Mader concluded that Gina Alongi was a “fiduciary” for purposes
of ERISA, and that she had breached that duty by working for the Coalition on Funds’ time;
directing Funds staff to work on coalition business; attempting to divert the $30,000 wellness
credit to Coalition business; failing to submit all plan expenses to the Trustees for approval, thus
concealing expenses; failing to complete her ASSA/DOL time sheets; making unauthorized
disclosures about the ransomware attack; and withholding information from the Trustees. In
some cases, Attorney Mader opines that these breaches could be violations of federal criminal
law. Attorney Mader further points out that the Trustees may be in a position where they will be
required to seek financial recovery from Gina for her fiduciary breaches. Moreover, her failure to
keep DOL/ASSA timesheets may result in a need to make amended filings to the government,
which could trigger an expensive government audit (the cost of which should be covered by
Gina).

         As Attorney Mader concluded:

      These facts present a record of breaches, mismanagement, and poor judgment so egregious
      that in my opinion the Trustees had no choice but to immediately terminate the employment
      of Ms. Alongi. To permit her to have any continued authority or control with respect to the
      Funds, would, in my opinion have been a breach of the Trustees’ fiduciary duties. The
      Trustees acted appropriately to protect the Funds from further damage from Ms. Alongi.

      9. Rosemarie’s Employment Termination for Gross Negligence

        Following his appointment as administrator, Attorney Geiman allowed Rosemarie a two-
week paid leave for him to formally assess her work. He then terminated her employment for the
reasons described above. Attorney Geiman documented the reasons for his decision in a note to
file. See Ex. I attached hereto.6



6
    Gina’s niece continues to be employed at the Fund Office.



                                TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 12 of 24

                                                                                   Page 11 of 21

       C. The allegations of sexual harassment and disability discrimination are misleading at
          best and fabricated at worst

           1. The Funds maintains a robust anti-discrimination, anti-harassment and anti-
              retaliation policy

       During the employment of both Complainants, the Funds maintained an aggressive policy
prohibiting discrimination, sexual harassment, and retaliation. Attached as Exhibit J is the
Employee Handbook including these policies.

         In particular, the policy states that “All employees should take special note that, as stated
above, retaliation against an individual who has complained about sexual harassment, and
retaliation against individuals for cooperating with an investigation or a sexual harassment
complaint is unlawful and will not be tolerated by this organization.” Ex. J, pg. 5. It also provides
contact information for the MCAD and notes that short 300-day statute of limitations to file a
claim. Pgs. 5-6.

           2. Mr. McLaughlin is falsely accused of making inappropriate comments

         The complainants, primarily Gina, have spun a fantastical tale of sexual harassment and
retaliation. However, the story is a gross misrepresentation of reality at best, and an utter
fabrication at worst.

       Gina and Rosemarie accuse Mr. McLaughlin of coming into their offices to make
inappropriate comments, related to sex. These accusations are simply false.

        In paragraph 26, the charge suggests that Mr. McLaughlin had a sexual relationship with
an employee named Laura-Jean Hickey. This is patently false and is an unfair allegation not only
as to Mr. McLaughlin but also as to Ms. Hickey. Moreover, Gina claims outrageously that this
alleged knowledge was shared by Attorney Geiman and is supported by a letter he wrote.
However, the quoted letter (Exhibit A to the Complaint) made no reference to a sexual
relationship, and Attorney Geiman had and has no reason to believe that there was ever a sexual
relationship. In fact, Attorney Geiman’s statement was in relation to and response to Gina’s
frequently stated concern that Mr. McLaughlin and Ms. Hickey were friendly, leading Gina to be
concerned and jealous that Mr. McLaughlin would address questions to Ms. Hickey rather than
herself. After Mr. McLaughlin was elected Business Manager in 2017, Gina attempted to
convince Attorney Geiman that he needed to be wary of both Mr. McLaughlin and Ms. Hickey
due to their friendly relationship.

      Apparently in an attempt to circumvent the statute of limitations, Gina alleges that Mr.
McLaughlin’s comments continued into 2019, citing a sole example in paragraph 39 about a
Fund employee’s breast cancer. This is a fabrication, and is frankly not believable on its face.

        Gina’s charge attributes comments to Attorney Geiman that would appear to support her
fabrications, but which do not. Attorney Geiman was Gina’s subordinate, compelled to listen to
her frequent complaints and suspicions for the sake of his job. Attorney Geiman knew from
experience that any countering of Gina, or any deviation from her objectives, would result in
anger, exclusion, and threats of termination. Attorney Geiman tried to be soothing and


                                TEL: (617) 742-0208 · FAX: (617) 742-2187
       Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 13 of 24

                                                                                Page 12 of 21

understanding, but he did not agree with Gina. Gina would complain to him about almost
everyone: Union employees, Funds employees, her sister Rosemarie, her niece Laura-Jean, her
boyfriends, her houses, her neighbors, her doctors, even her hairdresser, friends, horses, and
gardens. Gina would complain during the workday when Attorney Geiman was trying to work,
and she would complain on the phone to him after work hours. Attorney Geiman never
concurred with Gina’s allegations that Mr. McLaughlin sexually harassed anyone at any time.

           3. There was an incident on May 1, 2018, but it was not about sexual harassment

       Gina claims that she called a meeting with Mr. McLaughlin on May 1, 2018, allegedly to
discuss “Mr. McLaughlin’s inappropriate conduct and comments in the workplace as well as
ways in which he had been passing up Gina in favor of male employees.” Compl., ¶ 27.

        This is false. At this meeting, Gina intended to discuss with Mr. McLaughlin what she
perceived as slights to her authority on Union matters. For example, Gina was upset that Mr.
McLaughlin had hired a Union organizer without telling her, even though she had no role in the
Union’s business. Gina was also upset that she was not included in Union contract negotiations,
as she had been in the past when Lou Rasetta served as Business Manager. However, Gina did
not work for or represent the Union and there was no actual role for her at negotiations. Gina was
also upset she had been excluded from a group photo with the Union’s business agents. She also
wanted to discuss moving the benefit funds out of the Medway office complex. Gina discussed
her intentions for this conversation with Attorney Geiman before the meeting, and he tried to
convince her that it was a bad idea. She told Attorney Geiman, “I have a plan. Don’t try to stop
me.”

         In the meeting, Mr. McLaughlin did not touch Ms. Alongi as claimed in paragraph 28. In
fact, it was Gina who was physically poking Mr. McLaughlin angrily and aggressively in the
chest. The meeting was heated, and both individuals were shouting. At one point, Rosemarie
entered the glass-walled office and also shouted at Mr. McLaughlin, referring to her sister and
saying repeatedly, “She will destroy you.” After May 2018, Mr. McLaughlin did not enter the
Funds Office except for limited times and purposes about specific work matters.

           4. In the Complaint, Gina falsely attributes her own words to Mr. Geiman in an
              effort to bolster her baseless allegations

        On May 16, 2018, Gina decided to arrange a meeting with Attorney Shea. This meeting
happened on May 21, 2018. In the evening of May 16, Gina contacted Attorney Geiman and
outlined to him a number of talking points that she intended to use in her conversation with
Attorney Shea. Gina instructed Attorney Geiman to draft and send her an email that reflected
back her own talking points. She said she felt that Attorney Geiman’s words would sound more
professional. This request was not unusual, as Gina is not a good writer and frequently requested
that Attorney Geiman prepare and send emails and other written documents for her use. Gina’s
talking points were based on a sham “investigation” (see below), her personal concerns, and
legal advice she had received from Attorney Jeff Endick of the firm of Slevin and Hart. The
talking points are reflected in Exhibit B to the Complaint. The complaint falsely states that the
words in Exhibit B are Attorney Geiman’s. As Gina knows and knows well, these are her own
words, and she is falsely attributing them to Mr. Geiman in an effort to bolster her baseless
allegations.


                              TEL: (617) 742-0208 · FAX: (617) 742-2187
       Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 14 of 24

                                                                                Page 13 of 21



           5. Gina meets with Attorney Shea on May 21, 2018

        At Gina’s request, Attorney Kathryn Shea met with her at a coffee shop on May 21, 2018
prior to a scheduled meeting at the Funds Office.

        At the coffeeshop, Gina reported that she had had an argument with Mr. McLaughlin on
May 1, 2018. Attorney Shea inquired as to the details. Gina said Mr. McLaughlin did not respect
her authority, and that she wanted him to treat her the way the previous Business Manager Lou
Rasetta had treated her. Gina’s description of the reasons for her meeting with Mr. McLaughlin
in Gina’s office and her description of their argument did not include anything about
inappropriate behavior or sexual harassment except for her description of events immediately
after the argument ended. Gina told Attorney Shea that after their argument Mr. McLaughlin
hugged her, said he loved her, and tried to kiss her. Gina also claimed that on another occasion
Mr. McLaughlin had told her that he could not concentrate at a Trustees’ Meeting because she
looked so hot or words to that effect. Gina did not describe any other instances of inappropriate
behavior directed to her.

         Gina further claimed she had performed an “investigation” in the weeks after May 1,
2018. She said she went around to various Funds employees and leadingly asked them to tell her
about times that Mr. McLaughlin had sexually harassed them. This was not an effort at a bona
fide investigation, but rather an employer attempting to use her position to extract answers she
wanted. One employee told Gina that Mr. McLaughlin had walked behind her chair, put his
hands on her shoulders, massaged her shoulders, and asked her how she was doing. Another
employee allegedly told Gina that Mr. McLaughlin had complimented her appearance in an
inappropriate way. Other employees had separate instances of an inappropriate comment or
compliment by Mr. McLaughlin. Gina did not describe any employee as subjectively offended or
afraid.7

       Attorney Shea asked Gina if she was aware of any other instances of inappropriate
comments or behavior. She had a notepad, and Attorney Shea gestured to it and asked if she had
any other information in there. Gina said she did not. She felt she had already described severe
and pervasive sexual harassment of her personally.

        Attorney Shea never told Gina that she had “no claim” or that she should keep quiet.
Gina said she expected Attorney Shea to be more sympathetic, and Attorney Shea said that it was
her job to ask questions. Gina then asked what Attorney Shea planned to do. Attorney Shea said
that she was going to meet with Mr. McLaughlin. Gina endorsed this course of action and also
requested that Attorney Shea discuss the matter with Attorney Geiman, who Gina said would
corroborate her allegations.



7
  Gina claims that “each” of the employees with whom she spoke reported feeling uncomfortable
by Mr. McLaughlin’s behavior. That is false. Attorney Geiman spoke with one of the employees
after Gina spoke with her, out of concern for this young employee, and she indicated very clearly
to Attorney Geiman that she was confused by Gina’s inquiry and was worried that she had done
something wrong. She had nothing negative to report about Mr. McLaughlin.


                              TEL: (617) 742-0208 · FAX: (617) 742-2187
       Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 15 of 24

                                                                               Page 14 of 21

        Attorney Shea met with Mr. McLaughlin and then met with Attorney Geiman. Mr.
McLaughlin was shocked, and denied the allegations of sexual harassment, though he readily
admitted he had shouted at Gina in their May 1, 2018 meeting. When Attorney Shea met with
Attorney Geiman, he did not corroborate Gina’s allegations of sexual harassment. Attorney
Geiman had worked in the Funds Office since 2010 and was in daily contact with most of the
Funds’ employees. He did not substantiate any of Gina’s claims against Mr. McLaughlin. He
told Attorney Shea that Gina sent him to speak with one (and only one) Funds employee,
Rosemary Ortega, to hear from her that Mr. McLaughlin had made inappropriate comments in
her presence, but Ms. Ortega did not express any subjective concern about it. Attorney Geiman
also told Attorney Shea that he had witnessed part of the shouting scene on May 1, which took
place in Gina’s glass-walled office. He did not see Mr. McLaughlin touch Gina in any way but
did see Gina poking Mr. McLaughlin in the chest. Rosemarie was already in Gina’s office
shouting at Mr. McLaughlin that Gina would destroy him. At that point, Attorney Geiman
entered Gina’s office and worked to diffuse the situation.

         The charge does indicate that Gina had instructed Attorney Geiman to speak with Ms.
Ortega. Compl., ¶ 34. Attorney Geiman did draft the email referenced in the Complaint but did
so at Gina’s direction. He did not independently assess the accuracy of the information,
particularly with regard to whether the alleged behavior, if it occurred, was unwelcome or
offensive. Ms. Ortega is a friend of both Gina and Rosemarie, and she socialized with them
outside the office (playing poker, for example). When Gina and Rosemarie were working at the
Funds Office, Ms. Ortega would run personal errands and perform personal tasks for both Alongi
sisters (while on the clock). Ms. Ortega has not made any complaint since May 2018, and she
continues to work for the Funds Office. In this light, it is telling that Ms. Ortega would be the
only employee with whom Gina would ask Mr. Geiman to speak. None of the other employees
referenced by Ms. Ortega has ever come forward or made any complaints to Attorney Geiman.

           6. Gina recants her allegations on May 21, 2018

        On the afternoon of May 21, 2018, there was a meeting in Mr. McLaughlin’s office with
Attorney Shea, Attorney Geiman, and Gina. Contrary to her claim, Gina was never “instructed”
to attend. Compl., ¶ 36. Earlier that day, Attorney Geiman had met with Mr. McLaughlin and
Attorney Shea and offered to see if Gina would be willing to meet and see if the issues could be
resolved. Mr. McLaughlin agreed, so Attorney Geiman asked Gina to participate and expressed
his view that it would be a good idea. She agreed.

         Unlike the May 1 meeting, everyone’s mood was tempered and calm. Mr. McLaughlin
apologized for shouting at the May 1 meeting. Mr. McLaughlin commented to Gina that he does
not sexually harass anyone. Gina nodded agreement, looked down, and said “I know, Billy.” She
said she was concerned that he might hold what she had said against her. Mr. McLaughlin told
her she was a good administrator, he valued her work, and he did not want her to worry about her
job. It was understood by all in the room that Gina had recanted her allegations of sexual
harassment.

        Because Gina had expressed concern about her job security, Mr. McLaughlin reached out
to the senior Management Trustee of the Health & Welfare Fund (that Fund was technically
Gina’s employer) for permission to offer Gina a written contract with a just cause clause. Gina
was an at-will employee, and both the senior Union Trustee and the senior Management Trustee


                              TEL: (617) 742-0208 · FAX: (617) 742-2187
       Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 16 of 24

                                                                                 Page 15 of 21

thought that she might like a written contract with a just cause clause. Gina rejected the proposed
agreement they had given her, offering her own version with a four-year term instead of a one-
year term. The Trustees did not agree to the four-year term. As a result, Gina remained an at-will
employee.8

        Shortly after the May 21 meeting, she met with an attorney in Rhode Island. She was
interested in learning whether she could bring a successful suit for sexual harassment. Gina
disclosed this meeting to Attorney Geiman, and also disclosed to him in detail the legal advice
she had received. Gina revealed that the Rhode Island attorney advised her that she did not have
a viable case and that the attorney had declined to represent her. Gina attempted to secure
another attorney well into the summer of 2018, but without success. She eventually began to tell
Attorney Geiman that she intended to stay on as Administrator for as long as she wanted and that
there was nothing Mr. McLaughlin could do about it. She complained to Attorney Geiman that
the Trustees did not continue to approve her having an $80,000 Cadillac Escalade at the Funds’
expense, traded in every two years, and instead substituted a Ford Explorer Limited Edition. She
said that she would do the bare minimum and that if Mr. McLaughlin ever ran afoul of her, she
would “destroy him.”

       In May 2018, Gina’s annual salary was $230,000, and her salary was substantially
increased each year thereafter by unanimous vote of the Health Fund Board of Trustees,
including Mr. McLaughlin. At the time her employment was terminated, her salary was
$248,745. She also retained her six weeks of paid vacation.

           7. Gina’s claims about reasonable accommodations are fabricated

       The Funds’ business hours are 8 a.m. to 4 p.m. When Lou Rasetta was the Business
Manager, Gina would not start work until 10:30 or 11 a.m. When Mr. McLaughlin was elected
Business Manager, Gina would arrive closer to 9:30 or 10 a.m. She would rarely stay past 4 p.m.,
and would sometimes even leave early, especially on Fridays.

        In January 2020, Mr. McLaughlin met with Gina, with Attorney Shea present, and told
her that she would need to report to work during the actual business hours of the operation she
was in charge of overseeing. Compl., ¶ 42. In that meeting, Gina agreed to report to work on
time in the future. She did not ask for an accommodation of any kind.

        She now claims in her charge that she claimed she needed a modified work schedule
because she is an insulin-dependent diabetic who must inject insulin at certain times of the day.
Compl., ¶ 42. She alleges that the requirement that she be at work during business hours caused
her to be off her insulin schedule and suffer serious health issues. This is false. In fact, Gina
worked in an office environment that allowed her to inject insulin whenever she needed to.
Indeed, Gina did frequently inject insulin in her thigh at work, often in the presence of others,
including Attorney Geiman. Insulin injection had nothing to do with why she came to work late.

      Moreover, during the Covid-19 pandemic and during the ransomware attack, Gina
worked from home and adapted her work to her personal schedule. This created problems. For
8
 Even had there been a just cause provision, however, Gina’s gross breach of fiduciary duty, as
described herein, would have mandated her termination.


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
          Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 17 of 24

                                                                                 Page 16 of 21

example, during an important cyber security telephone conference call on a Monday, Gina’s cell
phone kept dropping the call because she was driving back from her second home on Cape Cod.
On another occasion, Gina had a Funds employee reschedule a conference call about the
cyberattack with forensic and legal experts to the following week so that she could keep an
appointment with her hairdresser. Everyone else on the call had cleared their schedules because
of the paramount importance of the call.

            8. Gina only brought her dog to work on Fridays so she could take the dog with her
               to Cape Cod after work

        The Union owns the building complex where the Funds offices are. In 2018, Mr.
McLaughlin implemented a building-wide policy that banned dogs from the building. The policy
is attached as Exhibit J. Mr. McLaughlin implemented this policy in response to multiple
employees in the building who had been bringing to dogs to work, including one dog that needed
to be muzzled for the safety of others. Employees had complained to him that the dogs smelled
and were unpleasant. One employee, whose office was next to Gina’s, had an allergic reaction to
dogs, which Gina knew about. The muzzled dog presented a safety concern as well as concern
about a lack of professionalism.

        Contrary to Gina’s allegation, this policy was not directed toward her or her diabetes-
related service dog. Compl., ¶ 41. Notably, Gina only brought her dog to work from time to time,
particularly on Fridays as a convenience so she could travel directly to Cape Cod. If her dog truly
is a “service animal,” the Employer was unaware of that, although the proposition seems unlikely
or else Gina would have brought the dog to work every day.

   III.     Legal Arguments

   A. The Hostile Environment Claims in Counts I and II Are Time Barred

      Under Chapter 151B, there is a 300-day statute of limitations. The charge was filed on
September 3, 2020, and the statute of limitations therefore extends only back to November 8,
2019.

        As noted above, Gina Alongi has provided an extravagantly falsified version of events
from May 2018. However, there is no need for the Commission to wade its way through these
false claims, because the hostile environment claim is time barred even if true. The incidents
from May 2018 occurred 18 months before the earliest date that could be captured by her charge.
The statute of limitations would have run in March 2019.

        The Complaint does allege, generically, that “Mr. McLaughlin’s inappropriate sexual
behavior continued throughout Complainant’s employment. Towards the end of 2019, Rosemarie
observed that he would continue to visit female employees’ offices on a regular basis to discuss
which women in the office he found particularly attractive.” Compl., ¶ 44. Again, the statute of
limitations stretches back to November 8, 2019. What is meant by “toward the end of 2019” is
unclear, and also unclear is whether this conduct as alleged even relates to either Complainant.

        The statute of limitations applies regardless of whether an employee knows of the
limitation. See G.L. c. 151B, § 5; cf. Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 752 (1st


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 18 of 24

                                                                                  Page 17 of 21

Cir. 1988) (“an employee’s ignorance of his statutory rights, in itself, will not toll a statute of
limitations”). However, in this case, the employee handbook made it perfectly clear to both
Complainants that there was a statute of limitations, and Gina had sought and received legal
advice about her claims, and therefore any argument they might offer concerning equitable
tolling must therefore be rejected. See Mercado v. Ritz-Carlton San Juan Hotel, Spa & Casino,
410 F.3d 41, 48-49 (1st Cir. 2005) (equitable tolling unavailable where employee “becomes
generally aware that he possesses a legal right to be free from the type of discrimination he has
alleged. …Constructive knowledge, meanwhile, would be presumed if the employer had
complied with its statutory obligation to post the EEOC notices in conspicuous locations, and it
also is presumed when an employee has retained an attorney-in both instances, regardless of
whether the plaintiff in fact is aware of his rights.”). Gina and Rosemarie were well aware of
their rights and obligations under the anti-discrimination laws but failed to act in a timely
fashion.

    B. Even if Timely, the Hostile Environment Claims Fail Because They Are Premised on
       Obvious Falsehoods

       As explained above, there was no hostile work environment. Gina and Rosemarie have
provided false information. The Funds cannot be liable for things that never occurred. The Funds
encourage the Commission to contact any or all of the employees of the Funds to review
independently the veracity of the claims made by the Alongis.

        In Count II, the Alongis allege “quid pro quo” sexual harassment, which occurs when a
“supervisor conditions tangible job benefits on submission to sexual demands or harassment.”
Coll.-Town, Div. of Interco, Inc. v. Massachusetts Comm’n Against Discrimination, 400 Mass.
156, 163 (1987). Nowhere does the Complaint describe any such allegations. The allegations in
paragraphs 62 to 67 simply restate a claim for a hostile environment without sufficient basis. The
Complaint does allege that Attorney Shea “expressly instructed” Gina to keep quiet about her
allegations in exchange for keeping her job. Compl., ¶ 67. Not only is the assertion simply false,
but Attorney Shea was not Gina’s supervisor. Moreover, Gina sought and received legal advice
from an attorney in Rhode Island, which would countermand any hypothetical instruction to keep
quiet.9

    C. Gina Alongi Fails To Make Out a Prima Facie Case of Retaliation

        To establish a prima facie case of retaliation, Gina Alongi would need to show that she
(1) engaged in protected conduct; (2) suffered an adverse employment action; and (3) there is a
causal connection between the adverse action and the protected conduct. Psy-Ed Corp. v. Klein,
459 Mass. 697, 707 (2011). She fails to establish a prima facie case because (1) she lacked a
good faith reasonable belief that the employer violated the law, and (2) even if she engaged in
protected conduct, she has failed to allege a causal connection between the two.

        First, to succeed on a retaliation claim, Gina “must prove that she reasonably and in good
faith believed that the [employer] was engaged in wrongful discrimination.” Tate v. Dep’t of
Mental Health, 419 Mass. 356, 364 (1995). Because she has fabricated many of the allegations in
9
  Of course, Gina’s attorney advised her that she had no viable legal claims, and Gina’s decision
to “keep quiet” was almost certainly the product of that advice.


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
       Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 19 of 24

                                                                                 Page 18 of 21

her complaint, she fails to meet this requirement. Roche Bros., 2015 WL 182255, at *4
(Waxman, H.O. 2015) (failing to meet prima facie case where the “claim of sexual harassment in
this case is utterly lacking in credibility”); C.F. Motorfreight, 2003 WL 21802108, at *8
(Waxman, H.O. 2003) (case fails because “circumstances provide a compelling reason for
Complainant to fabricate a story about sexual harassment”).

        Second, because Gina does not allege any direct evidence of a retaliatory motive, she
must provide evidence sufficient to infer the motive, “for example, where ‘adverse action is
taken against a satisfactorily performing employee in the immediate aftermath of the employer’s
becoming aware of the employee’s protected activity.’” Mole v. University of Mass., 442 Mass.
582, 592 (2004) (emphasis added). Her alleged protected activity was in 2018, and her
termination occurred two years later. Because a span of two of years falls far short of satisfying
the “immediate aftermath” rule, no inference of causation can be drawn. She therefore fails to
establish a prima facie case. See Dube v. Middlesex Corp., 59 Mass. App. Ct. 734, 740-74, n.3
(2003) (nine-month gap between the protected activity and the adverse action was too tenuous to
support inference of discrimination); Ahern v. Shinseki, 629 F.3d 49, 58 (1st Cir. 2010) (without
other evidence of causation, “a gap of several months cannot alone ground an inference of a
causal connection between a complaint and an allegedly retaliatory action”); cf. Clark Cty. Sch.
Dist. v. Breeden, 532 U.S. 268, 273 (2001) (“The cases that accept mere temporal proximity
between an employer’s knowledge of protected activity and an adverse employment action as
sufficient evidence of causality to establish a prima facie case uniformly hold that the temporal
proximity must be “very close…,” and finding that 20 months is too long).

       Even if Gina could make out a prima facie case, her claims would fail. At that point, the
burden would shift to the Employer to articulate a legitimate reason for its action. Bulwer v.
Mount Auburn Hosp., 473 Mass. 672, 681 (2016). As noted above, Gina Alongi engaged in a
substantial breach of her fiduciary duties. Indeed, the scope and severity of her allegations are
overwhelming.

        Having articulated a legitimate reason, the burden shifts back to Gina to demonstrate
pretext. Bulwer, 473 Mass. at 681. This she cannot do. She accepted a salary in excess of
$40,000 per year from the Coalition to work 10 hours per week, while accepting a salary from an
ERISA-governed organization whose assets are strictly regulated. She failed to manage the IT
department because of a feud with her twin sister, with the result being an enormous, dangerous,
and expensive ransomware attack. She misspent some money of the Funds and attempted to
misappropriate other funds. She failed to track her time as the DOL and ASSA required. Each of
Gina’s failings are well documented, and severe. Attorney Mader concluded that Gina’s
termination was the only prudent action that could be taken. Given the strict regulatory
environment in which the Funds operate, the employer effectively had no choice but to fire Gina
for her extensive misconduct. The Trustees would have been derelict in their duties if they had
failed to do so.

        Key to Gina’s theory is that Mr. McLaughlin sought to get back at Ms. Alongi for her
complaints roughly two years before. However, the decision to terminate Gina was shared by
nine separate individuals, who are the trustees of three different funds. The employer-side
trustees were not even aware of the events of May 2018, and therefore could not have been
motivated by them. The Trustees reviewed the recently disclosed circumstances and acted
quickly and responsibly in response. Put differently, even if Mr. McLaughlin hypothetically


                               TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 20 of 24

                                                                                   Page 19 of 21

harbored a grudge against Gina,10 she cannot demonstrate that this caused her discharge in these
circumstances. “[I]f the employer’s investigation results in an adverse action for reasons
unrelated to the supervisor’s original biased action …, then the employer will not be liable. But
the supervisor’s biased report may remain a causal factor if the independent investigation takes it
into account without determining that the adverse action was, apart from the supervisor’s
recommendation, entirely justified.” Staub v. Proctor Hosp., 562 U.S. 411, 421 (2011). Here, the
reasons for Gina’s discharge had nothing whatsoever to do with the events of May 2018.
Moreover, judicial interpretation of Chapter 151B requires that “in indirect evidence cases the
plaintiff must prove that the defendant’s discriminatory animus was the determinative cause.”
Lipchitz v. Raytheon Co., 434 Mass. 493, 504 (2001). Here, Gina has not presented any evidence
that her alleged protected activity played any role whatsoever in her termination.

        Gina was fired because of gross failures of management that were uncovered in serial
fashion in 2020. Rosemarie was fired because her negligent work performance had led to a
serious and expensive data cyber attack that could have been avoided had she performed her
duties as expected. The Respondents can conceive of no credible basis upon which to contradict
these serious performance issues. The reasons for the termination are well documented, and
frankly incontrovertible. Indeed, according to Attorney Mader, some of Gina’s actions might
constitute criminal actions under federal law and may lead the Trustees to seek financial
recovery from Gina. It is a mess to be sure, but entirely a mess of Gina’s own making.11

     D. Rosemarie’s Claim of Associational Retaliation Is Meritless

        In Count III, Rosemarie alleges she was fired “solely because of her close familial
association with Gina.” Compl., ¶ 72. In Massachusetts, the “term ‘associational discrimination’
refers to a claim that a plaintiff, although not a member of a protected class himself or herself, is
the victim of discriminatory animus directed toward a third person who is a member of the
protected class and with whom the plaintiff associates.” Flagg v. AliMed, Inc., 466 Mass. 23, 27
(2013). However, in Flagg, the claim was that the employer had discriminated against an
employee because the employee was associated with a disabled spouse who required costly
medical treatment. In other words, the husband-employee was punished so that the employer
could avoid medical costs, and it was therefore punishing the disabled person by punishing the
spouse with whom she was associated. Here, the theory appears to be that the Employer is
punishing Rosemarie because she is related to Gina, which falls outside the Flagg paradigm.



10
   Of course, it was Mr. McLaughlin who facilitated Gina being offered a contract with “just
cause” protections, which should negate any inference that Mr. McLaughlin harbored any
animus toward Gina. After all, why would Mr. McLaughlin offer job security to Gina if he was
interested in removing her from the position.
11
   The Alongis might respond that their termination letters did not include an explanation, but
this was done as a professional courtesy to two long-time employees. Both Alongis were well
aware of the reasons for their respective discharges, as the reasons had been provided to them.
Moreover, Gina had been rewarded with offered contractual job protections (which she declined)
and regular and substantial raises. Rosemarie had been promoted. These actions are the opposite
of a retaliating employer.


                                TEL: (617) 742-0208 · FAX: (617) 742-2187
        Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 21 of 24

                                                                                   Page 20 of 21

        In any event, even if this theory were legally viable, Rosemarie still needs to show under
the McDonnell Douglas framework that the reason the employer offered for her termination is
pretextual, an impossible task for her given the overwhelming weight of the evidence of her
negligence in the workplace. It is true that the timing of the two discharges is close in time, but
the reason for that is obvious. Gina was fired for dereliction of her duties, including her failure to
supervise the IT department, which was headed up by her twin sister. The failure to supervise IT
was disclosed by a massive and ransomware attack on the Funds that was largely due to
Rosemarie’s negligence. In other words, the two terminations are close in time because they
involve the same event.

   E. There Was No Failure To Accommodate

       Gina alleges that the Employer failed to accommodate her disability, but the claim fails
on both the facts and the law.

      Under Chapter 151B, a qualified handicapped person is entitled to a reasonable
accommodation that will enable her to perform the essential functions of her job, so long as the
accommodation does not place an undue burden or hardship on the employer. Godfrey v. Globe
Newspaper Co., 457 Mass. 113, 119–20 (2010). Further,

       The employee bears the initial burden of producing some evidence that an
       accommodation that would allow him or her to perform the essential functions of the
       position would be possible, and therefore that he or she is a ‘qualified handicapped
       person.’ Once an employee makes at least a facial showing that reasonable
       accommodation is possible, the burden of proof (of both production and persuasion)
       shifts to the employer to establish that a suggested accommodation would impose an
       undue hardship. If the accommodation proposed by the employee appears unduly
       onerous, the employer has an obligation to work with the employee to determine whether
       another accommodation is possible.

Id. (internal quotations and citations omitted).

        The Employer agrees that diabetes is a disability under the law. However, the claim
otherwise fails. Gina has provided no reason why her insulin schedule would be hampered by
arriving at work on time. Moreover, even if she did not desire to change the schedule, there was
no reason provided as to why she could not simply take insulin at work, as she did at other times
(in front of others, no less), and as many employees do. Gina’s position was in an office setting,
where she had her own office. She could simply inject her insulin and change her glucose
monitor there.

        The reason that Gina was asked to come to work on time was to ensure that the Employer
got the full value of the hefty salary it was paying to Gina. In fact, Gina did not stay late in the
office, and she did not work weekends. When Mr. Rasetta was Business Manager, Gina would
report to work at about 10:30 a.m. every day and be gone by 4 p.m. on most days. After Mr.
McLaughlin became Business Manager, Gina would arrive somewhat earlier but still more than
an hour after all of the other Funds Office employees had arrived. Her arrival time was not a
question of attending to her medical needs but arranging her personal schedule as she saw fit
regardless of proper management and operation of the Funds Office.


                                TEL: (617) 742-0208 · FAX: (617) 742-2187
Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 22 of 24
Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 23 of 24
Case 1:21-cv-10163-FDS Document 8-2 Filed 03/04/21 Page 24 of 24
